SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 ForApril 11, 2016 (Commission File No. 1-31317) Companhia de Saneamento Básico do Estado de São Paulo - SABESP (Exact name of registrant as specified in its charter) Basic Sanitation Company of the State of Sao Paulo - SABESP (Translation of Registrant's name into English) Rua Costa Carvalho, 300 São Paulo, S.P., 05429-900 Federative Republic of Brazil (Address of Registrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): (Convenience Translation into English from the Original Previously Issued in Portuguese) Companhia de Saneamento Básico do Estado de São Paulo - SABESP Financial Statements as at December 31, 2015 and 2014 F- 1 2015 Financial Statements Table of Contents Independent Auditors’ Report F-3 Management Report F-5 Balance Sheet F-69 Income Statement F-71 Statement of Comprehensive Income F-72 Statement of Changes in Equity F-73 Statements of Cash Flows F-74 Statements of Value Added F-76 Notes to the Financial Statements F-77 1. Operations 2. Basis of preparation and presentation of the financial statements 3. Summary of significant accounting policies 4. Changes in accounting practices and disclosures 5. Risk Management 6. Key accounting estimates and judgments 7. Cash and cash equivalents 8. Restricted cash 9. Trade receivables Related-party balances and transactions Water National Agency – ANA 12. Investments 13. Investment properties 14. Intangible assets 15. Property, plant and equipment 16. Borrowings and financing 17. Taxes and contribution 18. Deferred taxes and contributions 19. Provisions 20. Employees benefits 21. Services payable 22. Equity 23. Earnings per share 24. Business segment information 25. Operating revenue 26. Operating costs and expenses 27. Financial income and expenses 28. Other operating income (expense), net 29. Commitments 30. Supplemental cash flow information 31 Events after the reporting period Executive Officers’ Statement F-195 Fiscal Council’s Report F-197 Audit Committee’s Summarized Annual Report F-198 Capital Budget F-202 F- 2 (Convenience Translation into English from the Original Previously Issued in Portuguese) INDEPENDENT AUDITOR’S REPORT To the Shareholders, Board of Directors and Management of Companhia de Saneamento Básico do Estado de São Paulo – SABESP São Paulo - SP We have audited the financial statements of Companhia de Saneamento Básico do Estado de São Paulo - SABESP (the “Company”), which comprise the balance sheet as of December 31, 2015, and the income statement, statement of comprehensive income, statement of changes in equity and statement of cash flows for the year then ended, and a summary of significant accounting policies and other explanatory information. Management’s responsibility for the financial statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with accounting practices adopted in Brazil and the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB) , and for such internal control as Management determines is necessary to enable the preparation of financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with Brazilian and international standards on auditing. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing selected procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by Management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our opinion. F- 3 Opinion In our opinion, the financial statements present fairly, in all material respects, the financial position of Companhia de Saneamento Básico do Estado de São Paulo - SABESP as of December 31, 2015, and its financial performance and cash flows for the year then ended, in accordance with the accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) . Other matters Statements of value added We have also audited the statements of value added (DVA) for the year ended December 31, 2015, prepared under the responsibility of the Company’s management, the presentation of which is required by the Brazilian Corporate Law for publicly-traded companies and as supplemental information for IFRS, which does not require the presentation of DVA. These statements were subject to the same auditing procedures described above and, in our opinion, are fairly presented, in all material respects, in relation to the financial statements taken as a whole. The accompanying financial statements have been translated into English for the convenience of readers outside Brazil. São Paulo, March 24, 2016 DELOITTE TOUCHE TOHMATSU Délio Rocha Leite Auditores Independentes Engagement Partner F- 4 Companhia de Saneamento Básico do Estado de São Paulo - SABESP Companhia de Saneamento Básico do Estado de São Paulo - SABESP 2015 Management Report F- 5 Companhia de Saneamento Básico do Estado de São Paulo - SABESP MORE PREPARED AND RESILIENT FOR FACING FUTURE ADVERSITY The occurrence of what was considered the worst drought ever registered in the History of the São Paulo Metropolitan Region (SPMR) could have triggered a social convulsion. Fortunately, this did not take place thanks to the populations’ brilliant collaboration, duly convinced of the need to save water. Also because Sabesp carried out strategic measures correctly ensuring, at the onset of the crisis, and in record time, the execution of a vast amount of emergency construction works to increase water supply as well as the operational flexibility of production systems. Today, the SPMR is well prepared to face droughts of much greater proportion than those predicted in the water resource plans developed since the 1960s. Even if hydrological conditions as adverse as those undergone in the 2014-2015 biennium repeat themselves, water safety will be fully guaranteed when three other infrastructural constructions are completed: the first being the Ribeira River Basin (up to 6.4 m
